
 
EXHIBIT 10.3


Non-Exclusive Financial Advisory and Investment Banking Services Agreement


NON-EXCLUSIVE FINANCIAL ADVISORY
AND INVESTMENT BANKING SERVICES AGREEMENT
 
This Agreement is made and entered into this 9th day of February, 2011, by and
among Solanex Management, Inc. (the “Issuer” or the “Company”) and Mundial
Financial Group, LLC (“Mundial”).


Mundial will identify potential strategic partners for equity financing of the
Company and will consult with and advise the Issuer concerning opportunities for
sale or merger of the Issuer or capital investments in the Issuer and
participate on the Issuer’s behalf in negotiations for such sale, merger or
capital investment.


Mundial will determine the feasibility of a private placement of the Issuer’s
stock, including identifying potential and suitable investors to participate in
such private placement(s).


Mundial shall provide any or all of the following services as reasonably
required to satisfy the objectives of the Issuer to evaluate and consummate debt
or equity financing or any other transaction including but not limited to the
sale or similar transaction involving a portion or all or substantially all of
the assets or capital stock of the Issuer, a merger or consolidation involving
the Issuer, a transaction involving a partial sale that is denominated as an
alliance or joint venture, or a roll up transaction:


 
Ø
Analyze and advise on Depository Trust Corporation status

 
Ø
Assist in identifying and screening prospective financial and/or strategic
partners/investors (“Investors”);

 
Ø
Coordinate contact with prospective Investors and assist in evaluating proposals
from prospective Investors;

 
Ø
Assist the Issuer in selecting the best potential transaction partner and
proposal;

 
Ø
Assist the Issuer in structuring, negotiating and completing the transaction.



Issuer acknowledges and agrees that Mundial is not making a commitment to extend
credit, make a loan, participate in a private placement offering or other fund
the Issuer in fulfilling its services hereunder. The Issuer acknowledges that
advice and recommendations involve professional judgment on Mundial’s part and
that the results cannot be, and are not, guaranteed.
 
 
 

--------------------------------------------------------------------------------

 
 
The Issuer shall make available to Mundial all currently public information
concerning the business, assets, liabilities, operations, financial condition
and prospects of the Company which Mundial reasonably requests in connection
with the performance of its obligations hereunder. All such information provided
by or on behalf of the Company shall be complete and accurate and not
misleading, and Mundial shall be entitled to rely upon the accuracy and
completeness of all such information without independent verifications. The
Company shall continue to advise Mundial regarding any material developments or
matters that are made public relating to the Company that occur during the term
of Mundial’s engagement hereunder.


The Issuer may refuse to discuss or negotiate a sale, merger or capital
investment of the Company with any party for any reason whatsoever and may
terminate negotiations with any party at any time.


For purposes of the Agreement, a “sale” of the Issuer shall mean any transaction
or series or combination of transactions, other than in the ordinary course of
business, whereby, directly or indirectly, control of or a material interest in
the Company or any of its businesses, or a material amount of any of the
respective assets, is transferred for consideration, including, without
limitation, by means of a sale or exchange of capital stock or assets, a merger
or consolidation, a tender or exchange offer, a leveraged buyout, a minority
investment, the formation of a joint venture or partnership, or any similar
transaction.


Mundial does not render legal advice, tax advice or auditing services
irrespective of its principals,’ managing director,’ employees’ or agents’
professional backgrounds. If such services are required by the Issuer, Mundial
will assist, to the extent requested, the Company in identifying such
professionals to be retained directly by the Issuer. The Issuer and Mundial
agree not to engage in any form of general solicitation or general advertising
in connection with the contemplated transaction(s) and/or services hereunder.
Mundial and the Issuer agree to conduct any financing or services in accordance
with all applicable securities laws and anti-fraud laws and regulations
contained in applicable Federal and State securities laws. The Issuer shall be
solely responsible for compliance with any and all filing requirements of the
securities laws of States and other jurisdictions and, in that respect, shall
make all filings and take all other actions as are required in connection with
compliance with such laws.


Issuer shall pay Mundial a non-refundable fee of 500,000 shares of Solanex
Management, Inc., Common Stock CUSIP 83412R108 (the retainer fee) due and
payable upon the execution of this agreement.


The Issuer agrees to pay Mundial a success fee equal to eight percent (8.00%) of
the total equity gross amount funded to Issuer by any/all investors introduced
under this agreement, upon the consummation of any transaction contemplated
hereunder.


Any payment of fees in the form of stock shall be subject to a non-dilution
agreement to be prepared and executed by the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
The term of this Agreement shall commence upon the date first above written, and
continue for a period of one year. This Agreement may be terminated by either
party upon the giving of ten (10) days prior written notice to the other party
hereto. If this Agreement is voluntarily terminated by Mundial, any balance of
the retainer, less costs and expenses incurred by Mundial, shall be refunded to
the Issuer. If this Agreement is voluntarily terminated by the Issuer, for any
reason or for no reason, other than a breach of this Agreement by Mundial, any
balance of the retainer shall be non-refundable and the balance of the full
quarterly fees which would be paid during the term of this Agreement shall be
immediately due. If Issuer voluntarily terminates this Agreement, and a
transaction is completed between Issuer and any third party introduced to Issuer
through this Agreement within 6 months of termination, then the success fee as
outlined above shall be due and payable to Mundial.


Mundial and Issuer each agree to indemnify and hold harmless the other party’s
officers, directors, managing directors, independent contractors, employees,
attorneys, and agents, and associates and affiliates of the parties, from and
against any and all claims, losses, expenses, fees, actions, damages, awards,
judgments, costs, etc., including, but not limited to, attorneys fees and costs
- at the trial and all appellate levels, that result, in whole or in part, from
any and all acts, failures to act, omissions, and/or misrepresentations, made by
the violating party, including, but not limited to, those by or of the Parties’
officers, directors, managing directors, independent contractors, employees,
attorneys, and agents, and associates and affiliates.


All notices required or permitted under this Agreement shall be in writing and
shall be deemed delivered when delivered in person or registered or certified
United States mail, return receipt requested, or by courier service with receipt
confirmation, addressed to the parties as follows:


If to Mundial:
Mundial Financial Group LLC
15233 Ventura Blvd Ste 712
Sherman Oaks CA 91403


If to Issuer:
Solanex Management Inc.
11811 North Frwy Ste 500
Houston TX 77060


Such address may be changed from time to time by either party by providing
written notice to the other in the manner set forth above.


This Agreement may be modified or amended only with the expressed and written
consent of both parties.


If any provision of this Agreement shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable. If a court finds that any provision of this Agreement is invalid or
unenforceable, but that by limiting such provision it would become valid and
enforceable, then such provision shall be deemed to be written, construed and
enforced as so limited.
 
 
 

--------------------------------------------------------------------------------

 
 
The failure of either party to enforce any provision of this Agreement shall not
be a waiver or limitation of that Party’s right to subsequently enforce and
compel strict compliance with every provision of this Agreement, including, but
not limited to, such provision.


This Agreement is made in, and shall be exclusively governed by the laws of the
State of California (and applicable U.S. federal law) without regard to their
choice of law principles. Venue for any arbitration or litigation brought in
connection with this Agreement shall reside exclusively in Los Angeles County,
California and both parties hereby agree that such forum is convenient and waive
any right to assert that the forum is not convenient. Prior to the commencement
of any litigation concerning this Agreement, the Issuer and Mundial agree to
first submit any disagreement to mediation. This mediation requirement is
intended to reduce the costs of dispute resolution for both parties.


Both signing individuals represent and warrant that they have full authority of
their respective organizations to enter into this Agreement.


This Agreement contains the entire agreement of the parties with respect to its
subject matter. This Agreement merges any and all prior and contemporaneous oral
or written agreements and/or statements made by one party to the other, and thus
shall be considered the full and final binding agreement with respect to its
subject matter. The parties have not relied upon any representation or warranty
not expressly contained within this Agreement.


IN WITNESS WHEREOF, this Agreement is entered into by the following parties, as
of this 9th day of February, 2011.




By: _____________________________
Solanex Management, Inc.
Its __________________________






By: _____________________________
Mundial Financial Group, LLC
Its __________________________
 
 
 

--------------------------------------------------------------------------------

 
 